Webster, J.
(dissenting) — I respectfully dissent. The majority holds that, because a juvenile offender is eligible for a deferred disposition only if the juvenile has not had a prior deferred disposition, the juvenile court erred in granting consecutive deferred dispositions where Watson was before the court on two separate offenses committed over one month apart. Because, under RCW 13.40.127, only a juvenile who “[h]as a prior deferred disposition or deferred adjudication” is ineligible for a deferred disposition, and because Watson had no prior deferred dispositions or adjudications at the time of his disposition, I dissent.
The majority holds that Watson had a “prior” deferred disposition because two different orders on deferred disposition were filed, and once the first order on deferred disposition was signed, Watson was ineligible for the next deferred disposition that was signed. However, the transcript of proceedings shows that the trial court orally granted Watson’s motion for a single deferred disposition on both cause numbers. Moreover, Watson filed only a single motion for deferred disposition and signed a single “State*545ment of Juvenile on Submittal or Stipulation to Facts for Deferred Disposition.” The Statement seems to indicate that a violation of the conditions of the TMV (Taking a Motor Vehicle Without Permission) deferred disposition would lead to the revocation of the Assault 4 deferred disposition. Finally, the rehabilitative purposes behind the Juvenile Justice Act of 1977 mitigate against such a narrow reading of the word “prior,” especially where the State admits that in cases where multiple offenses on different dates are charged under the same information, deferred disposition may be appropriate.
The juvenile court has discretion as to whether to grant or deny deferred dispositions.5 I believe the trial court neither misapplied the law nor abused its discretion. I would affirm.
Review denied at 145 Wn.2d 1031 (2002).

 See RCW 13.40.127(2): “The juvenile court may, upon motion at least fourteen days before commencement of trial and, after consulting the juvenile’s custodial parent or parents or guardian and with the consent of the juvenile, continue the case for disposition for a period not to exceed one year from the date the juvenile is found guilty. The court shall consider whether the offender and the community will benefit from a deferred disposition before deferring the disposition.”